NO.
12-06-00171-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
GREGORY DEVAUGHN WALTON,         §                      APPEAL
FROM THE SEVENTH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Gregory
DeVaughn Walton appeals his conviction for driving while intoxicated.  His appellate counsel has filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).1 
We affirm.
 
Background
            A
Smith County grand jury indicted Appellant for the felony offense of driving
while intoxicated, subsequent offense. 
The grand jury also alleged that Appellant had previously been convicted
of two unrelated felony offenses. 
Appellant pleaded not guilty and was found guilty after a jury
trial.  Appellant waived his right to
have the jury assess punishment.  In a
separate punishment hearing, and against counsel’s advice, Appellant pleaded “true”
to the enhancement allegations.  The
trial court accepted that plea and assessed punishment at 35 years of
imprisonment.  This appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous.  Counsel states that he has diligently
reviewed the appellate record and that he is well acquainted with the facts of
each of these cases.  In compliance with Anders
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s
brief presents a chronological summary of the procedural history of the case
and further states that counsel is unable to present any arguable issues for
appeal.
            We
have considered the brief submitted by Appellant’s counsel and have conducted
our own independent review of the record. 
See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see
also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988).  We have found no
reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
                                                                                    
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
After considering the record and the brief and having found no
reversible error, we affirm the judgment of the trial court and grant
Appellant’s counsel’s motion for leave to withdraw.
 
Opinion
delivered June 13, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)




1 Appellant was given time to file his own brief
in this cause.  The time for filing such
a brief has expired, and we have not received a pro se brief.  The State waived the filing of a brief.